DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-12, 16, 18, 21-24 and 33 in the reply filed on 06 July 2022 is acknowledged.
Claims 25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 16, 18, 21-24 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear where the preamble of the claim ends and where the body of the claim begins since it appears the claim is entirely preamble reciting only functional limitations with no structure present.  A further clarifying amendment is required.
Claim 1 recites the limitation "the shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the maximum radial cross-sectional area" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the tip of the at least two cutting wires….” It is unclear if claim 4 is claiming the “at least two cutting wire” share the same tip or if each wire has its own tip.  A further clarifying amendment is required.
Claim 9 recites the limitation "the centerline" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the positions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the centerline" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the centerline" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the centerline" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the more distal step" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first step" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the more proximal step" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the remainder" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the void section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the greatest maximum radial cross-section area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the most proximal void section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the void section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the smallest maximum radial cross-section area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the most distal void section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the maximum radial cross-sectional area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the maximum radial cross-sectional area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 16, 18, 21-24 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaran et al., U.S. PG-Pub 2007/0060933.
Regarding claims 1-3, Sankaran et al. discloses a radially expanding tool fully capable of passing through an access channel present in cortical bone of a living being, expand radially, and create a void in cancellous bone of the living being upon being advanced distally through the access channel and into the cancellous bone while being rotated, wherein a shape of the void comprises at least two steps from a first void section to a second void section, wherein the first void section is more distal than the second void section, and wherein the first void section comprises a maximum radial cross-sectional areas that is less than a maximum radial cross-sectional area of the second void section (Figs. 1C-1D and paragraph [0006]).
Regarding claims 5-8, Sankaran et al. discloses wherein the radially expanding tool comprises a shaft (100) and at least two cutting wires (200) extending from the shaft, the at least two cutting wires comprises shape memory, a tip and a cutting edge (Fig. 1D and paragraphs [0006]-[0007]); wherein tips of the at least two cutting wires (200) comprise a cutting edge and wherein the at least two cutting wires further comprise at least one cutting edge along at least a portion of their length (Figs. 2A-2II); wherein the at least two cutting wires (200) comprise a polygonal cross-section (Figs. 2B, 2F, 2I); wherein the cutting wires (200) form at least part of the shaft (100) (Fig. 1D).
Regarding claims 9-12 and 16, Sankaran et al. discloses wherein an origin point of each of the at least two cutting wires (200) has a different radial distance from a centerline of the shaft (100) and a different axial location on the shaft; wherein positions of the tips of the at least two cutting wires, when expanded, are at different radial distances with respect to the centerline of the shaft and at different axial positions with respect to the shaft; wherein the tip of any cutting wire has a smaller radial distance with respect to the centerline of the shaft than a second, more proximal cutting wire when the at least two cutting wires are expanded; wherein the tip of any cutting wire has a smaller radial distance with respect to the centerline of the shaft than any more proximal cutting wire when the at least two cutting wires are expanded; and wherein each cutting wire expands radially less than any cutting wire that is more proximal (examiner annotated Fig. 1D below).

    PNG
    media_image1.png
    353
    740
    media_image1.png
    Greyscale

Regarding claims 18, 21-24 and 33, Sankaran et al. discloses wherein the void comprises two steps and the first void section is a portion of the void that is present from the void’s most distal point to a more distal step, the second void section is a portion of the void from a first step to a more proximal step, and a third void section is a remainder of the void; wherein a void section with a greatest maximum radial cross-sectional area is a most proximal void section; wherein a void section with a smallest maximum radial cross-sectional area is a most distal void section; wherein the second void section has a maximum radial cross-sectional area that is at least 1.2 times and at most 3 times a maximum radial cross-sectional area of the first void section; wherein the shape of the void further comprises a third void section, and wherein the third void section has a maximum radial cross-sectional area that is at least 1.2 times and at most 3 times a maximum radial cross-sectional area of the second void section, wherein the second void section is more distal than the third void section; and wherein the void comprises a taper extending from the access channel to the void’s maximum width (the limitations of claims 18, 21-24 and 33 all further define functional language of claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775